UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2237



JEFFREY THOMAS FARMER,

                                              Plaintiff - Appellant,

          versus


STEVEN BERRYMAN,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (CA-04-691-1)


Submitted:   November 4, 2004             Decided:   November 9, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeffrey Thomas Farmer, Appellant Pro Se. Kari Russwurm Johnson,
CRANFILL, SUMNER & HARTZOG, L.L.P., Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Jeffrey   Thomas   Farmer   seeks   to   appeal    the   district

court’s order transferring the case to another district court.           We

dismiss the appeal for lack of jurisdiction because the notice of

appeal was not timely filed.

          In a civil case, the notice of appeal must be filed no

more than thirty days after the entry of the district court’s

order, Fed. R. App. P. 4(a)(1)(A), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5) or reopens

the appeal period under Fed. R. App. P. 4(a)(6).              This appeal

period is “mandatory and jurisdictional.”          Browder v. Director,

Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

July 30, 2004.   The notice of appeal was filed on August 31, 2004,

or one day beyond the thirty day appeal period.             Because Farmer

failed to file a timely notice of appeal or to obtain an extension

or reopening of the appeal period, we dismiss the appeal.                We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                   DISMISSED




                                - 2 -